                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV19-10186-AS                                                   Date      March 31, 2020
 Title            Calvin Kwon v. Ruby B.B.Q. Food, Inc. et al




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                    N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             N/A                                                      N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE


        On December 2, 2019, Plaintiff filed a complaint (Docket Entry No. 1).On December 4, 2019, the
Court issued a “Reminder Notice re Magistrate Judge Direct Assignment Program,” (Docket Entry No. 7),
reminding plaintiff that he must file a proof of service within 10 days of service of the summons and
complaint. Additionally, on March 3, 2010, plaintiff filed a Notice of Settlement (Docket Entry No. 9) and
the Court ordered that the parties file a Stipulation for Dismissal of the action by no later than March 25,
2020. To date, Plaintiff has failed to file a stipulation for dismissal or request an extension of time in which
to do so.

        The parties are reminded that in order for the above-entitled case to proceed with the assigned
magistrate judge, they must file and serve joint or separate Consent form(s), indicating whether each party
consents to have a magistrate judge assigned to this case. Plaintiff must file the Consent form within forty-
two (42) days after service of the summons and complaint upon the first-served defendant. Each defendant
must file the Consent form within forty-two (42) days after service of the summons and complaint upon that
defendant. If the United States, an agency of the United States, or an officer or employee of the United States
is a defendant, the government must file the Consent form within sixty (60) days after service of summons
and complaint upon each defendant.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE no later than April 6, 2020 why this action
should not be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this Order by filing
a Stipulation for Dismissal.



                                                                                            0       :    00
                                                               Initials of Preparer               AF


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
